Citation Nr: 1020095	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
by the Board in January 2010 to provide the Veteran an 
opportunity to present evidence at a hearing.  In March 2010, 
the Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in June 2006.  The Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  The Veteran 
was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).

VA regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2009).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that for claims under 38 
U.S.C. 1151(a) received by VA on or after October 1, 1997, 
"it is clear that the operative issue is not whether the 
appellant was housed in a VA care facility or whether 
domiciliary care qualifies under § 1151 as "medical 
treatment," but whether VA's direct actions caused his 
harm."  Mangham v. Shinseki, 23 Vet. App. 284, 289 (2009).

In this case, the Veteran claims that he was admitted into a 
VA alcohol abuse treatment program and that he sustained a 
head injury that resulted in severe residual disabilities.  
He reported he was unable to recall the events that led to 
his injury, but that his injury was the result of VA having 
failed to properly supervise him and prevent his falling.  
The Board notes that the available record includes VA 
treatment records dated from January 10, 2006, indicating the 
Veteran was brought to ambulatory care by SARP (presumably 
Substance Abuse Rehabilitation Program) people after having 
been found in his bathroom with seizures.  A computerized 
tomography (CT) scan revealed a subarachnoid hemorrhage with 
bilateral subdural hematomas, left greater than right.  
Subsequent records show the Veteran had clenched teeth and a 
large bump to the back of the right side of the head on 
January 10, 2006, and was witnessed to have experienced two 
seizures prior to hospital admission.  

The available reports are unclear as to whether the Veteran's 
seizures were a result of his fall or if he fell and 
sustained a head injury as a result of a seizure.  Although 
VA hospital and treatment records were obtained, there is no 
indication of any attempt to obtain any VA records associated 
with the Veteran's admission to a substance abuse treatment 
program.  The Veteran's service representative has also 
requested that VA obtain relevant non-VA facility intensive 
care unit (ICU) records from "Carle" and VA "after-
accident review" records.  It is unclear whether these 
records exist or if they are within VA control.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain any records that may have been 
maintained by VA or any affiliated 
organization related to the Veteran's 
admission to a substance abuse 
rehabilitation program, his treatment at 
a "Carle" medical facility, and any 
available and releasable "after-accident 
review" records.  If any VA records are 
found to be protected from disclosure 
because of applicable law a complete 
rationale should be provided for the 
record.  All efforts to obtain such 
records should be associated with the 
record.

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


